DETAILED CORRESPONDENCE
This Office action is in response to the Request for Continued Examination (RCE) filed 07/05/2022, with claims 21-22, 24-27, 29-33, 35-37, and 39-43 are pending, with claims 1-20, 23, 28, 34, and 38 being canceled. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-22, 24-25, 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al., US 2017 /0190336 hereinafter “Vijayan” in view of Williams et al., US 2018/0259976 hereinafter “Williams”, in view of Sylvester, 10,407,838 and in further view of Mulligan et al., US 11,055, 991, hereinafter “Mulligan”.

With respect to claim 21. Vijayan teaches a method for vehicular operation on a road comprising a road network configured to communicate with one or more vehicles on the road, the method comprising: 
receiving a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road (see at least para. 20-22 along with 14-15 which teaches a host-vehicle at the road network of an intersection that has a controller configured to operate a transceiver to communicate an intended travel path of the host-vehicle device 24 in which the pedestrian detection-device 24, the transceiver 54, and the controller 26 could be part of infrastructure (e.g. road network) as part of a vehicle-to infrastructure (V2I) system), 
determining, based on the signal from the first vehicle to the road network, that the intended path comprises at least one of a discrete number of determined locations where the first vehicle will travel over a period of time or a continuous line of intended travel of the first vehicle (see at least para. 21 which teaches this element as such “... vehicle-to-infrastructure (V2I)... It follows that the controller 26 may be further configured to operate the transceiver 54 to communicate an intention of the host-vehicle 12 to either proceed or to wait for the pedestrian 16 to proceed across the travel-path 20” and as illustrated in at least figure 1. Vijayan teaches in at least para. 15 that the vehicle “... proceed along the travel path 20” which reads on the element of a continuous line of intended travel of the first vehicle); 
determining, based on the intended path of the first vehicle on the road, at least one of a speed and a path of a second vehicle with respect to the road (see at least para. 0020-0021 which teaches this element as such “FIG. 3 illustrates another non-limiting example of a traffic scenario that the system 10 may encounter when the pedestrian 16 is proceeding or is about to proceed across the travel-path 20, and an approaching-vehicle 60 is unable to see the pedestrian 20 because the line-of-sight from the approaching-vehicle 60 to the pedestrian 20 is occluded by the host-vehicle 12. The controller 26 may be configured to operate the transceiver 54 to communicate to the approaching vehicle 60 that the pedestrian 16 is proceeding....”).
Vijayan is silent on adjusting the at least one of the speed and the path of the second vehicle with respect to the road; however, Williams teaches adjusting, based on the intended path of the first vehicle on the road and through the road network, the at least one of the speed and the path of the second vehicle with respect to the road (Williams: see at least para. 52 —“ln another example, the system further includes a means for adjusting vehicle velocity and/or vehicle headway in response to receiving the information set from one of the management system or another vehicle.” Also, related are sections 1.2, 1.2.1, 1.2.2, 1 .2.3 on pages 14-15.).
Thus, the combination of all the claimed elements of Vijayan in view of Williams would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Vijayan in view of Williams because such combination will provide a technique for adjusting the velocity or headway of one vehicle based on different vehicle with Vijayan because such modification would address the traffic demand in extremely congested areas (see para. 3, Williams).
Both Vijayan and Williams are silent on wherein the road network comprises a plurality of smart pavement patches; however, Sylvester teaches wherein the road network comprises a plurality of smart pavement patches (see at col. 8, lns. 40-58 along with col. 3 lns. 32-53 which teaches the formation of a road with the       modular pavement slab (e.g. smart pavement patches), and wherein each of the plurality of smart pavement patches further comprises: 
a transmitter configured to communicate with the first vehicle (see at least col. 9, lns. 35-52 which teaches that a communication device 40 is configured to establish direct and/or indirect communicate with vehicle); 
an access port having at least one sensor (see at least col. 3, lns. 43-53 along with col. 5, ln. 64-col. 6, ln. 10 which teaches that each sensor processor 38 may be retained within a housing that is accessible through a successive one of the access ports 26.); 
a vehicle detection system having a fiber optic strain mesh configured to detect a position of vehicle tires relative to the each of the plurality of smart pavement patches (see at least col. 3, lns. 43-53 along with col. 5, ln. 64-col. 6, ln. 10 which teaches that each sensor processor 38 may be retained within a housing that is accessible through a successive one of the access ports 26.)
a router configured to electronically interconnect the each of the plurality of smart pavement patches (see at col. 7, ln. 63-col. 8, ln. 58 which teaches communication elements 40 (e.g. routers) that communicates electrically or optically with modular pavement slab); and 
a support system having a plurality of dowels configured to interconnect the each of the plurality of smart pavement patches (see at col. 3, lns. 54-67, FIG. 1-2). 
Thus, the combination of all the claimed elements of Vijayan in view of Williams in further view of  Sylvester would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Vijayan in view of Williams in further view of  Sylvester because such combination will provide a distinct advance in the arts of modular pavement slabs that provide pavement condition indexing and vehicle position sensing. (see col. 1, lns. 43-46, Sylvester).
Vijayan teaches vehicle-to-infrastructure communication, along with receiving a signal from a first vehicle at the road network, the signal comprising an intended path of the first vehicle on the road; however, Vijayan, Williams, and Sylvester are silent adjusting a traffic control device based on a signal from the vehicle. Yet, Mulligan teaches wherein a timing of a traffic control device with respect to the road is adjusted based on the signal from the emergency vehicle to the road network and the intended path of the emergency vehicle on the road (see at least col. 9, ln. 1-col. 10, lns. 56 along with col. 13, ln. 13-col. 14, ln. 62 and FIG. 1-3 when taken together reads on this limitation).
Thus, the combination of all the claimed elements of Vijayan in view of Williams in view of Sylvester and in further view Mulligan of would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Vijayan in view of Williams in view of Sylvester and in further view Mulligan because such combination will provide a distinct advance in the arts of modular pavement slabs that provides a robust system that allows for efficient and reliable communication between the fire truck and the traffic intersection controller unit (col. 10, lns. 1-4, Mulligan). 

	With respect to claim 22. The method of claim 21. wherein the signal comprises data corresponding to the intended path of the first vehicle with respect to the road, with respect to the second vehicle, or both (Vijayan: para. 21, figures 1- 3). 
 
With respect to claim 24. The method of claim 21, further comprising a receiver disposed in the second vehicle (Vijayan: para. 20-21—“V2V communication”, FIG. 3,). 
 
With respect to claim 25. The method of claim 21, wherein the second vehicle comprises a plurality of vehicles disposed in front of the first vehicle, behind the first vehicle, to a lateral side of the first vehicle, or any combination thereof (This limitation does not further limit the method of claim 1 because the determining steps would be performed regardless of the traffic scenario as claimed).  

With respect to claim 29. The method of claim 21, further comprising sending a signal to the second vehicle to inform an occupant of the second vehicle of the intended path of the first vehicle (Vijayan: Taken together the follow citation reads on this limitation: para. 15—“the controller 26 may include a traffic-analysis-function 58 that considers data relevant to the locations of any pedestrians, other-vehicle, roadway markings, traffic signals, and the like to provide a path-planning-function 38 with options regarding the operation of the host-vehicle 12”, para. 16—“Alternatively, the controller may be configured to both activate the horn 42 and flash the headlights 44 when the occupant gestures to the pedestrian to proceed across the travel-path.” Para. 17-19, [0020]-“lt follows that the controller 26 may be further configured to operate the transceiver 54 to communicate an intention of the host-vehicle 12 to either proceed or to wait for the pedestrian 16 to proceed across the travel-path”. Also, Vijayan teaches in para. 21 that the transceiver 54 is configured to communicate (e.g. sending a signal) to the second vehicle as illustrated in at least figure 3). 
 
With respect to claim 41. The method of claim 29, 
wherein the each of the plurality of smart pavement patches further comprises four routers connected to four opposite ends of the each of the plurality of smart pavement patches (Sylvester: best illustrated in FIG. 1-2, along with col. 7, ln. 63-col. 8, ln. 58).
Thus, the combination of all the claimed elements of Hazelton in view of Sylvester would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Hazelton in view of Sylvester because such combination will provide a distinct advance in the art of modular pavement slabs that provide pavement condition indexing and vehicle position sensing (see col. 1, Ins. 43-46, Sylvester.)
  
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan et al., US 2017 /0190336 hereinafter “Vijayan” in view of Williams et al., US 2018/0259976 hereinafter “Williams” and of Sylvester, 10,407,838 and in further view of Gross, US 2017/0236412.

With respect to claim 26. The Vijayan in view of Williams in further view of  Sylvester is silent on the following; however, Gross teaches wherein the first vehicle comprises a high-speed emergency vehicle (see at least para. 5 here the Gross reference teaches “[e]mergency vehicles, such as fire-fighting engines, ambulances and police cars…” which are considered high-speed emergency vehicle.).   
Thus, it would have been obvious to one of ordinary skill in the art data processing for vehicles, navigation and relative location before the effective filing date of the claimed invention to incorporate the teaching of Gross with the combination of Vijayan in view of William in view of Sylvester because such modification would determine whether both the first vehicle and the second vehicle will be at the intersection within a predefined time interval of each other (see Abstract, Gross).

With respect to claim 27. The method of claim 21, wherein the intended path of the first vehicle comprises a parametric curve and is relative to the road (Under broadest reason interpretation and with reasonable understanding an intended path of a vehicle that comprises a parametric curve relative to a road can be interpreted as a vehicle turning left or right at an intersection. Therefore, the Gross reference teaches the ambulance making a left turn (e.g. a parametric curve), see at least para. 45-46, FIG. 3 and FIG. 5).  
 
3.	Claims 30-33, 35-37, 39-40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. US 2016/0231746, hereinafter Hazelton in view of Sylvester, 10,407,838 and in further view of Mulligan et al., US 11,055, 991, hereinafter “Mulligan”. 

With respect to claim 30. A method for emergency vehicle operation on a road comprising a road network, the method comprising: 
receiving a signal from an emergency vehicle at the road network, the signal comprising an intended path of the emergency vehicle on the road (Hazelton: [0100], FIG. 2). 
determining that the intended path comprises at least one of a discrete number of determined locations where the emergency vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle (Hazelton: [0065]-"According to a third example, the other vehicle is an emergency vehicle and data contained in the message may include information regarding an emergency vehicle location, an emergency vehicle speed, and a warning light status. The vehicle system is a braking system, a steering system, a forward looking sensor, and/or a powertrain system.", [0066]-[0071], [0204], [0224]. It is well known it the art for an emergency vehicle to have a continuous line of intended travel.); 
providing the intended path of the emergency vehicle to a second vehicle via the road network (FIG. 12B);
determining at least one of a speed and a path of the second vehicle with respect to the road in response to the intended path of the emergency vehicle (FIG. 12B);
adjusting, based on the intended path of the emergency vehicle on the road and through the road network, the at least one of the speed and the path of the second vehicle with respect to the road (Hazelton:[0052]-[0053], [0065-0085], [021 0]-"The forward looking sensor 40B may also be employed to adjust the braking rate to accommodate other vehicles already stopped at the intersection controlled by the traffic signaling device 14B." [0224]-"This set of sub-steps are used to automatically park the autonomous vehicle I0B on the shoulder of the road so that an emergency vehicle 38B that has it's warning lights activated can safely pass the autonomous vehicle." "Navigational maker, 334" FIG. 2E, [0271], FIG. 3C. Furthermore, as claimed the element of "and through the road network comprising a plurality of smart pavement patches having at least one transmitter disposed on or within each of the plurality of smart pavement patches" has no effect on the adjustment of the path and speed of the second vehicle because this element requires that the vehicle traverse through the road network. In short it is well known for a vehicle to traverse through such a road network.).  
Hazelton is silent on the following; however, Sylvester teaches wherein the road network comprises a plurality of smart pavement patches (see at col. 8, lns. 40-58 along with col. 3 lns. 32-53 which teaches the formation of a road with the modular pavement slab (e.g. smart pavement patches), and wherein each of the plurality of smart pavement patches further comprises: 
a transmitter configured to communicate with the emergency vehicle (see at least col. 9, lns. 35-52 which teaches that a communication device 40 is configured to establish direct and/or indirect communicate with vehicle); 
an access port having at least one sensor (see at least col. 3, lns. 43-53); 
a vehicle detection system having a fiber optic strain mesh configured to detect a position of vehicle tires relative to the each of the plurality of smart pavement patches (see at least col. 3, lns. 43-53 along with col. 5, ln. 64-col. 6, ln. 10 which teaches that each sensor processor 38 may be retained within a housing that is accessible through a successive one of the access ports 26.); 
a router configured to electronically interconnect the each of the plurality of smart pavement patches (see at col. 7, ln. 63-col. 8, ln. 58 which teaches communication elements 40 (e.g. routers) that communicates electrically or optically with modular pavement slab); and 
 support system having a plurality of dowels configured to interconnect the each of the plurality of smart pavement patches (see at col. 3, lns. 54-67, FIG. 1-2); 
Thus, the combination of all the claimed elements of Hazelton in view of Sylvester would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hazelton in view of Sylvester because such combination will provide a distinct advance in the arts of modular pavement slabs that provide pavement condition indexing and vehicle position sensing. (see col. 1, lns. 43-46, Sylvester)
Hazelton discloses an emergency vehicle, phase time of the traffic signaling device/traffic control device with respect to the roadway that the vehicle is traveling; however, both Hazelton and Sylvester are silent on adjusting the timing of the traffic signaling device. Yet, Mulligan teaches adjusting, based on the signal from the emergency vehicle to the road network and the intended path of the emergency vehicle on the road, a timing of a traffic control device with respect to the road (see at least col. 9, ln. 1-col. 10, lns. 56 along with col. 13, ln. 13-col. 14, ln. 62, FIG. 1-3 when taken together reads on this limitation).
Thus, the combination of all the claimed elements of Hazelton in view of  Sylvester and in further view Mulligan of would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hazelton in view of  Sylvester and in further view Mulligan because such combination will provide a distinct advance in the arts of modular pavement slabs that provides a robust system that allows for efficient and reliable communication between the fire truck and the traffic intersection controller unit (col. 10, lns. 1-4, Mulligan).

With respect to claim 31. The method of claim 30, wherein determining the intended path of the emergency vehicle is performed for a distance of at least 1 mile from a current location of the emergency vehicle, at least 2 miles from the current location of the emergency vehicle, or at least 3 miles from the current location of the emergency vehicle (Hazelton: para. 204, 224 and FIG. 16B).  

With respect to claim 32. The method of claim 30, wherein the intended path of the emergency vehicle crosses between at least two lanes of the road wherein the intended path of the emergency vehicle comprises a parametric curve and is relative to the road (Under broadest reason interpretation and with reasonable understanding an intended path of a vehicle that comprises a parametric curve relative to a road can be interpreted as a vehicle turning left or right at an intersection. (Hazelton teaches "lane change operation" for "vehicle 1 00E", yet this teach could be applied to the emergency vehicle. See at least [0271 ]-[0272]).  

With respect to claim 33. The method of claim 30, wherein determining at least one of the speed or the path of the second vehicle comprises determining at least one of the speed or the path of a plurality of second vehicles, and wherein the plurality of second vehicles include vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (Hazelton: see FIG. 2D and FIG. 12B, when taken together reads on this limitation, see FIG. 6AE and FIG. 6BE).  

With respect to claim 35. An emergency vehicle comprising: a logic device adapted to receive a signal from an emergency vehicle at a road network, the signal comprising an intended path of the emergency vehicle on the road (Hazelton: [0100], FIG. 2), and to determine that the intended path comprises at least one of a discrete number of determined locations where the emergency vehicle will travel over a period of time or a continuous line of intended travel of the emergency vehicle ([205]-"The autonomous vehicle 10B includes a computer system connected to a wireless receiver that is configured to receive the electronic messages from the transmitters associated with the infrastructure and/or other vehicles.", FIG. 14B. It is well known it the art for an emergency vehicle to have a continuous line of intended travel), and a signal transmitter adapted to send a signal including the intended path to a second vehicle via the road network, wherein the data includes a parametric curve associated with the intended path, and wherein at least one of a speed and a path of the second vehicle with respect to the road is adjusted based on the intended path of the emergency vehicle on the road ([0204]-an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status along with [0287]—here Hazelton teaches a vehicle at an intersection that proceeds through the intersection taken with [0191] which teaches the right turn or left turn. Taken together these cited section reads on this limitation) 
Hazelton is silent on the following; however, Sylvester teaches wherein the road network comprises a plurality of smart pavement patches (see at col. 8, lns. 40-58 along with col. 3 lns. 32-53 which teaches the formation of a road with the modular pavement slab (e.g. smart pavement patches), and wherein each of the plurality of smart pavement patches further comprises: 
a transmitter configured to communicate with the emergency vehicle (see at least col. 9, lns. 35-52 which teaches that a communication device 40 is configured to establish direct and/or indirect communicate with vehicle); 
an access port having at least one sensor (see at least col. 3, lns. 43-53 along with col. 5, ln. 64-col. 6, ln. 10 which teaches that each sensor processor 38 may be retained within a housing that is accessible through a successive one of the access ports 26.); 
a vehicle detection system having a fiber optic strain mesh configured to detect a position of vehicle tires relative to the each of the plurality of smart pavement patches (see at least col. 3, lns. 43-53 along with col. 5, ln. 64-col. 6, ln. 10 which teaches that each sensor processor 38 may be retained within a housing that is accessible through a successive one of the access ports 26.); 
a router configured to electronically interconnect the each of the plurality of smart pavement patches (see at col. 7, ln. 63-col. 8, ln. 58 which teaches communication elements 40 (e.g. routers) that communicates electrically or optically with modular pavement slab); and 
a support system having a plurality of dowels configured to interconnect the each of the plurality of smart pavement patches (see at col. 3, lns. 54-67, FIG. 1-2).
	Thus, the combination of all the claimed elements of Hazelton in view of Sylvester would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Hazelton in view of Sylvester because such combination will provide a distinct advance in the art of modular pavement slabs that provide pavement condition indexing and vehicle position sensing (see col. 1, Ins. 43-46, Sylvester.) 
	Hazelton discloses an emergency vehicle, phase time of the traffic signaling device/traffic control device with respect to the roadway that the vehicle is traveling; however, both Hazelton and Sylvester are silent on adjusting the timing of the traffic signaling device. Yet, Mulligan teaches wherein a timing of a traffic control device with respect to the road is adjusted based on the signal from the emergency vehicle to the road network and the intended path of the emergency vehicle on the road (see at least col. 9, ln. 1-col. 10, lns. 56 along with col. 13, ln. 13-col. 14, ln. 62 and FIG. 1-3 when taken together reads on this limitation).
Thus, the combination of all the claimed elements of Hazelton in view of  Sylvester and in further view Mulligan of would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hazelton in view of  Sylvester and in further view Mulligan because such combination will provide a distinct advance in the arts of modular pavement slabs that provides a robust system that allows for efficient and reliable communication between the fire truck and the traffic intersection controller unit (col. 10, lns. 1-4, Mulligan).
 
With respect to claim 36. The emergency vehicle of claim 35, wherein the road network is adapted to transmit the signal from the emergency vehicle to the second vehicle (Hazelton: see para. 201-206 along with FIG. 2D and FIG. 8E).  

With respect to claim 37. The emergency vehicle of claim 35, wherein the signal comprises data corresponding to the intended path of the emergency vehicle with respect to the road, with respect to the second vehicle, or both (Hazelton: see para. 204—“an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status”).  

With respect to claim 39. The emergency vehicle of claim 35, wherein the second vehicle comprises a plurality of vehicles disposed in front of the emergency vehicle, behind the emergency vehicle, to a lateral side of the emergency vehicle, or any combination thereof (This limitation does not further limit emergency vehicle of claim 30 because this subjective traffic scenario does not affect the functionality of the emergency vehicle. Nevertheless the Hazelton reference contemplate such a scenario see at least FIG. 2D, 2E, FIG. 6AE and FIG. 6BE).  

With respect to claim 40. The emergency vehicle of claim 35, further comprising an audio or visual device configured to receive the signal and to inform an occupant of the second vehicle of the intended path of the emergency vehicle (Hazelton: Following taken together reads on this limitation; [0204]-an emergency vehicle 38B, e.g. police car or ambulance. The emergency vehicle 38B transmits an electronic signal that includes information regarding the emergency vehicle's location, the emergency vehicle's speed, and the emergency vehicle's warning light status. [0259]-“Utilizing the V2V communication System 100D, direct audio or text communications between vehicles may be initiated by an occupant of a vehicle. For example, the occupant of the center vehicle may relay a message to the immediate vehicle in front or rear. As previously mentioned, the V2V Communication system 100D may transmit information down a string of vehicle traveling in a single file down a road.", see the newly added claim language of received the signal" is best illustrated in the figure below FIG. 2D below.).  

With respect to claim 42. The method of claim 30, 
wherein the each of the plurality of smart pavement patches further comprises four routers connected to four opposite ends of the each of the plurality of smart pavement patches (Sylvester: best illustrated in FIG. 1-2, along with col. 7, ln. 63-col. 8, ln. 58).  
Thus, the combination of all the claimed elements of Hazelton in view of Sylvester would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Hazelton in view of Sylvester because such combination will provide a distinct advance in the art of modular pavement slabs that provide pavement condition indexing and vehicle position sensing (see col. 1, Ins. 43-46, Sylvester.)

With respect to claim 43. The emergency vehicle of claim 35, 
wherein the each of the plurality of smart pavement patches further comprises four routers connected to four opposite ends of the each of the plurality of smart pavement patches (Sylvester: best illustrated in FIG. 1-2, along with col. 7, ln. 63-col. 8, ln. 58).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
On page 9 of 10 of the Remarks, Applicant alleges that “[t]he Office Action concedes that Vijayan, Sylvester, and Williams, alone or in any combination, fail to teach or suggest the determination of a timing of a signal light and the adjustment of the timing of the signal light based on a signal received from the road network. The Office Action then attempts to rely on Gross as allegedly teaching at least these claim elements… However, Gross is entirely silent as to the using the intended path of the first vehicle and the signal from the first vehicle to the road network to adjust a timing of a traffic control signal with respect to the road, because Gross does not teach or suggest the adjustment of a signal light based on receiving a signal from a vehicle. Hazelton further fails to rectify the deficiencies of Gross, because Hazelton is entirely silent as to a timing of a traffic control device with respect to the road may be adjusted based on the signal from the first vehicle to the road network and the intended path of the first vehicle on the road.” The Examiner disagrees.
In response, Applicant is arguing the newly amended language which recites “adjusting, based on the signal from the vehicle to the road network and the intended path of the vehicle on the road, a timing of a traffic control device with respect to the road”, “and adjusting, based on the signal from the emergency vehicle to the road network and the intended path of the emergency vehicle on the road, a timing of a traffic control device with respect to the road” and “and adjusting, based on the signal from the emergency vehicle to the road network and the intended path of the emergency vehicle on the road, a timing of a traffic control device with respect to the road” which is now newly added to claims 21,30, and 35 respectively. Here these amendments are directed to adjusting the timing of the traffic control device based on the signal from a vehicle to the road network. The Vijayan reference discloses vehicle-to-infrastructure/road network communication and also takes into consideration the intended path of multiple vehicles (e.g. first and second vehicle). Furthermore, the arguments directed the Gross reference for not teaching adjustment of a signal light based on receiving a signal from a vehicle has been consider but are moot because the new ground of rejection for this element does not rely on the Gross reference or matter specifically challenges in the argument. As for Applicant stating that “The Office Action concedes that Vijayan, Sylvester, and Williams, alone or in any combination, fail to teach or suggest the determination of a timing of a signal light and the adjustment of the timing of the signal light based on a signal received from the road network”. It appears that Applicant is attempting to argue an obvious rejection; therefore, Applicant is reminded that “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).” In other words, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” (emphasis add) See MPEP 2141.04(a)(I). Furthermore, “[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]. In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)” see MPEP 2145(IV). Hence, what Applicant has alleged as conceding in the previous Office action is actually a proper obviousness rejection under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ibáñez, Álvaro, "Smart Pavement Working in the Real World", February 02, 2019, Design and Engineering Ferrovial Blog – This NPL article disclose Integrated Roadways’ smart pavement in a real-world environment scenario. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661